Case 2:19-cv-01554-ODW-SS Document 1 Filed 03/04/19 Page 1 of 7 Page ID #:1




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

 JANE DOE, as next friend for “JESSY,” a
 minor, and “SOLOMON”,
                                              Case No:
                             Plaintiffs,
                                              COMPLAINT
 v.

 EDWARD CHARLES DINKFELD,
                                               Jury Trial Demanded
                             Defendant.




       Minor “Jessy,” proceeding by and through his next friend, Jane Doe, and

“Solomon” through their attorneys of record John Kawai of Carpenter, Zuckerman, and

Rowley, Deborah A. Bianco of Deborah A. Bianco P.S., and Carol L. Hepburn of Carol L.

Hepburn P.S., allege for their complaint as follows:

                               NATURE OF THE ACTION

       1.     This is a suit for damages arising out of the Defendant’s violations of

federal criminal child pornography statutes 18 U.S.C. § 2252A(a)(5)(B), (b)(2).

       2.     18 U.S.C. § 2255(a) allows victims of child pornography under section

2252A to recover the actual damages such person sustains or liquidated damages in
Case 2:19-cv-01554-ODW-SS Document 1 Filed 03/04/19 Page 2 of 7 Page ID #:2




the amount of $150,000, and the cost of the action, including reasonable attorney’s fees

and other litigation costs reasonably incurred. The Court may also award punitive

damages and grant such other preliminary and equitable relief as the Court determines

to be appropriate.

                                           PARTIES

        3.      Jane Doe is a pseudonym for Jessy’s mother and next friend for the

purposes of this litigation.

        4.      “Jessy” is currently a minor who resides outside the State of California

        5.      “Solomon” is a pseudonym for an adult male, who resides outside the

State of California.

        6.      The Defendant is a resident of California and is currently incarcerated.

Prior to his incarceration he resided in Los Angeles County, California.

                                JURISDICTION AND VENUE

        7.      Federal subject matter jurisdiction is proper pursuant to 28 U.S.C. § 1331

because this is a civil action arising under 18 U.S.C. § 2255.

        8.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) and (2) because

(i) this is a civil action brought in the judicial district where the Defendant resides and (ii)

a substantial part of the events or omissions giving rise to the Plaintiffs’ claims occurred

in this judicial district.

                                 FACTUAL BACKGROUND

The Defendant Possessed Child Pornography Depicting Jessy in Violation of 18 U.S.C.
                                   § 2252A(a)(5)(B), (b)(2)

        9.      When Jessy was under the age of 12, he met an adult man at a skate

park. The man was posing as a photographer who represented himself as being able to
Case 2:19-cv-01554-ODW-SS Document 1 Filed 03/04/19 Page 3 of 7 Page ID #:3




obtain modeling and potential skateboard sponsorship opportunities for Jessy. The

“photographer” photographed Jessy on numerous occasions, in a variety of settings,

clothed, wearing costumes, partially clothed and nude.

       10.     These images and videos are distributed over the Internet and are known

as the “Surfer Hair” child pornography series. These images and videos constitute child

pornography within the meaning of 18 U.S.C. § 2256(8).

       11.     Jessy has been and will continue to suffer personal injury by the

distribution and possession of child pornography depicting him by persons including the

Defendant. The permanent harm he has proximately suffered includes but is not limited

to extreme and permanent emotional distress with physical manifestations, interference

with his normal development and educational progress, lifelong loss of income earning

capacity, loss of future wages, past and future expenses for medical and psychological

treatment, loss of enjoyment of life, and other losses to be described and proven at trial

of this matter.

             The Defendant Possessed Child Pornography Depicting Solomon
                     in Violation of 18 U.S.C. § 2252A(a)(5)(B), (b)(2)

       12.     Solomon was a school-aged boy when a “counselor” befriended his single

mother and her two sons. The adult male showed an interest in the two boys that over

time focused solely on Solomon and degenerated into first grooming, and then outright

sexual abuse with the assistance of drugs. His original abuser then brought

confederates to join in on sexually exploiting Solomon. This abuse was photographed

and distributed over the internet.

       13.     Images and videos of Solomon have been and continue to be widely

circulated on the internet and are known as the “J_blonde” child pornography series.
Case 2:19-cv-01554-ODW-SS Document 1 Filed 03/04/19 Page 4 of 7 Page ID #:4




These images and videos constitute child pornography within the meaning of 18 U.S.C.

§ 2256(8).

           14.     Solomon has been and will continue to suffer personal injury by the

distribution and possession of child pornography depicting him by persons including the

Defendant. The permanent harm he has proximately suffered includes but is not limited

to extreme and permanent emotional distress with physical manifestations, interference

with his normal development and educational progress, lifelong loss of income earning

capacity, loss of past and future wages, past and future expenses for medical and

psychological treatment, loss of enjoyment of life, and other losses to be described and

proven at trial of this matter.

                 THE PLAINTIFFS’ RIGHT TO PROCEED UNDER A PSEUDONYM

           15.     Concomitant with this complaint, the Plaintiffs have moved for permission

to proceed in this case using pseudonyms in accordance with the applicable law in this

circuit.

           16.     According to Does I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058,

1068 (9th Cir. 2000), “a party may preserve his or her anonymity in judicial proceedings

in special circumstances when the party’s need for anonymity outweighs prejudice to

the opposing party and the public’s interest in knowing the party’s identity.”

           17.     As outlined in their Motion to Proceed Under a Pseudonym, the Plaintiffs’

need for anonymity outweighs any prejudice to the Defendant or the public’s interest in

knowing their identity.

                                   FIRST CLAIM FOR RELIEF
                                      18 U.S.C. § 2255(a)

           18.     The Plaintiffs repeat and re–allege all prior paragraphs.
Case 2:19-cv-01554-ODW-SS Document 1 Filed 03/04/19 Page 5 of 7 Page ID #:5




       19.    18 U.S.C. § 2255, entitled “Civil Remedy for Personal Injuries,” provides

that any person who is a victim of a violation of 18 U.S.C. § 2252A(a)(5)(B), (b)(2) and

who suffers personal injury as a result of such violation shall recover the actual

damages such person sustains or liquidated damages in the amount of $150,000, and

the cost of the action, including reasonable attorney’s fees and other litigation costs

reasonably incurred.

       20.    The Defendant pleaded guilty of violating the federal child pornography

crime found at 18 U.S.C. § 2252A(a)(5)(B), (b)(2).

       21.    18 U.S.C. § 2252A(a)(5)(B), (b)(2) provides that any person commits a

federal crime who:

              “knowingly possesses, or knowingly accesses with intent to
              view, any book, magazine, periodical, film, videotape,
              computer disk, or any other material that contains an image
              of child pornography that has been mailed, or shipped or
              transported using any means or facility of interstate or foreign
              commerce or in or affecting interstate or foreign commerce by
              any means, including by computer, or that was produced
              using materials that have been mailed, or shipped or
              transported in or affecting interstate or foreign commerce by
              any means, including by computer.”

       22.    The Defendant pleaded guilty to knowingly possessing material containing

images of the Plaintiffs’ child pornography in violation of federal child pornography laws.

       23.    The Plaintiffs suffered personal injury as a result of the Defendant’s

violation of 18 U.S.C. § 2252A(a)(5)(B), (b)(2).

       24.    The Plaintiffs are electing liquidated damages in the amount of $150,000

each and the cost of the action, including reasonable attorney’s fees and other litigation

costs reasonably incurred, prejudgment and post-judgment interest, and such other

relief as the Court deems appropriate.
Case 2:19-cv-01554-ODW-SS Document 1 Filed 03/04/19 Page 6 of 7 Page ID #:6



                                  RELIEF REQUESTED

       WHEREFORE, the Plaintiffs each request judgment against the Defendant as

follows:

       25.    Liquidated damages in the amount of $150,000 each pursuant to

18 U.S.C. § 2255(a);

       26.    Punitive damages in an amount sufficient to punish the Defendant and

deter others from like conduct pursuant to 18 U.S.C. § 2255(a) and the common law;

       27.    Reasonable attorney’s fees pursuant to 18 U.S.C. § 2255(a);

       28.    Pre-judgment and post-judgment interest;

       29.    Such other preliminary and equitable relief as the Court determines to be

appropriate pursuant to 18 U.S.C. § 2255(a);

       30.    Any relief within the Court’s jurisdiction appropriate to the proof, whether

or not demanded; and

       31.    Such other and further relief as the Court deems just and proper.



Dated this 4th day of March, 2019 at Irvine, California.




 CARPENTER ZUCKERMAN AND
 ROWLEY, LLP


 By_/s John A. Kawai_______
 John A. Kawai, 260120
 407 Bryant Circle, Suite F
 Ojai, CA 93023
 805-272-4001
 jk@czrlaw.com
Case 2:19-cv-01554-ODW-SS Document 1 Filed 03/04/19 Page 7 of 7 Page ID #:7




 CAROL L. HEPBURN, P.S.

 /s Carol L. Hepburn
 Carol L. Hepburn, Pro Hac Vice Pending
 200 First Avenue West, #550
 Seattle, WA 98119
 (206) 957-7272
 (206) 957-7273 fax
 carol@hepburnlaw.net
 Attorney for Jessy and Solomon


DEBORAH A. BIANCO, PLLC

By_/s Deborah A. Bianco________
Deborah A. Bianco, Pro Hac Vice
Pending
14535 Bel-Red Road, #201
Bellevue, WA 98007
Phone: 425-747-4500
Email: deb@debbiancolaw.com
Attorney for Jessy
